Citation Nr: 1040238	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a root 
canal, to include for the purpose of obtaining VA outpatient 
dental treatment.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for right wrist tendonitis.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for low back strain, from April 18, 2003 to May 27, 2005.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for low back strain, from May 28, 2005.

7.  Entitlement to an increased evaluation for left foot calluses 
with tinea pedis and plantar warts, currently evaluated as 10 
percent disabling.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic yeast infections.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to 
November 1998.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions  of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In an August 2003 rating decision, the RO denied service 
connection for a root canal for dental treatment purposes.  

In a September 2003 rating decision, the RO granted service 
connection for: right wrist tendonitis, assigning a 10 percent 
evaluation; low back strain, assigning a 10 percent evaluation; 
and chronic yeast infections, assigning a noncompensable 
evaluation.  The RO also increased the evaluation for left foot 
calluses with tinea pedis and plantar warts to 10 percent, and 
denied service connection for a root canal, bilateral hearing 
loss, tinnitus, and neck pain.  All evaluations were effective 
April 18, 2003.

In a March 2006 rating decision, the RO increased the low back 
strain evaluation to 20 percent disabling, effective May 28, 
2005, and increased the chronic yeast infections evaluation to 10 
percent, effective April 18, 2003.  The Veteran has not indicated 
that she is satisfied with these ratings.  Thus, these claims are 
still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2010, the RO increased the tinnitus evaluation to 10 
percent, which is the maximum schedular evaluation assignable for 
that disorder.  As the grant of service connection represents a 
full grant of benefits as to that issue, the issue of entitlement 
to service connection for tinnitus is no longer in appellate 
status or before the Board.

The Board has recharacterized the low back and right wrist claims 
to better reflect the procedural history of the case, the 
contentions of the Veteran, the medical evidence of record, and 
the scope of the Board's review.  

With respect to the TDIU claim noted on the cover, this issue was 
adjudicated by the RO in March 2007 and March 2009 rating 
decisions.  The RO denied entitlement to TDIU, finding that the 
Veteran did not meet the schedular criteria for a TDIU and that 
the evidence did not show she was unemployable due to service-
connected disabilities.  The Veteran filed a notice of 
disagreement, but did not perfect the appeal by filing a 
substantive appeal.  During the January 2010 VA examination, the 
Veteran stated that she has been unemployed since 2006 because of 
her low back disability.  Even though the Veteran has not 
appealed the TDIU issue, the Court held in Rice v. Shinseki, 22 
Vet. App. 447 (2009) that when the issue is raised by the 
evidence of record, the Board must adjudicate the issue as part 
of the claim for an increased rating.  As such, the issue is 
properly before the Board.

The Veteran has raised issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for chest pain; entitlement to service connection for 
a skin disorder, right foot fungus, and right median nerve 
neuralgia; entitlement to an increased evaluation for hammer toes 
plantar surface of the right foot; and entitlement to a clothing 
allowance.  These issues have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issues of increased evaluation for left foot calluses with 
tinea pedis and plantar warts, as well as the inferred issue of 
entitlement to a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neck disability did not originate in service or until years 
later, and is not otherwise related to service.

2.  The Veteran does not have bilateral hearing loss for VA 
purposes.

3.  The Veteran does not have a dental condition or disability as 
a result of combat wounds or other trauma during her active 
military service, and she does not otherwise meet the 
requirements for service connection for the limited purpose of 
receiving VA outpatient dental treatment.

4.  The Veteran's right wrist disability is manifested by pain 
and dorsiflexion greater than 40 degrees; there is no objective 
evidence of ankylosis.

5.  For the period from April 18, 2003 to May 27, 2005, the 
evidence shows that the Veteran's low back disability was not 
manifested by moderate limitation of motion of the lumbar spine.

6.  From May 28, 2005, the evidence shows that the Veteran's low 
back disability was not manifested by incapacitating episodes of 
disc disease, forward flexion of the lumbar spine less than 30 
degrees, or favorable ankylosis of the entire thoracolumbar 
spine.

7.  The Veteran's chronic yeast infections are manifested by 
symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  Neck disability was not incurred in or aggravated by active 
service, nor may degenerative disc disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009). 

2.  The criteria for service connection for a bilateral hearing 
loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.385 (2010).

3.  The criteria for service connection for a dental disorder, 
for purposes of compensation or outpatient dental treatment, are 
not met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2010).

4.  The criteria for an initial evaluation in excess of 10 
percent for tendonitis of the right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5024, 5214 (2010).

5.  From April 18, 2003 to May 27, 2005, the criteria for a 
rating in excess of 10 percent for low back disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 
2003), and 5003, 5010, and 5237 (since September 26, 2003).

6.  From May 28, 2005, the criteria for a rating in excess of 20 
percent for low back disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, and 
5237 (since September 26, 2003).

7.  The criteria for an evaluation higher than 10 percent for 
chronic yeast infections have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.116, Diagnostic Codes 7699-7611 (2010). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims for service connection, the RO 
provided the Veteran pre-adjudication notice by letter dated 
April 2003.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  
Although the initial notification did not advise the appellant of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
dental, bilateral hearing loss, and neck disability claims are 
denied.  Accordingly, any defect with respect to that aspect of 
the notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

This appeal also arises from the Veteran's disagreement with the 
initial assignment of an evaluation for various disabilities 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore required 
with respect to the right wrist, yeast infections, and low back 
claims.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained extensive service 
treatment records, VA treatment records, assisted the Veteran in 
obtaining private medical records, provided medical examinations, 
obtained medical opinions as to the severity of her service-
connected conditions and whether she has bilateral hearing loss 
or a neck disability related to service, and afforded the Veteran 
an opportunity to give testimony before the Board.  

A VA compensation examination is not necessary to decide the 
dental claim as the standards set forth in McLendon v. Nicholson, 
20 Vet. App. 79 (2006) have not been met.  The VA is not 
obligated to provide an examination for a medical nexus opinion 
where, as here, the supporting evidence of record consists only 
of lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Furthermore, the Veteran does not contend any in-service 
dental trauma outside the course of normal dental treatment, 
precluding the possibility of service connection for VA 
outpatient dental treatment purposes.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1131.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A  veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, service connection may also be allowed on a presumptive 
basis for certain chronic disabilities, to include arthritis, if 
the disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Neck Disability

The Veteran seeks service connection for a neck disability.  In 
correspondence dated April 2003, the Veteran stated that she hurt 
her neck when she fell off a truck during service.  

STRs include a November 1986 enlistment examination, which noted 
minimal scoliosis of the Veteran's right lower thoracic spine.  A 
May 1993 treatment record from the U.S. Army Health Clinic in 
Baumholder, Germany establishes that the Veteran fell from a 
truck and hit the cement floor.  She denied any numbness or 
tingling.  A physical examination revealed no laceration, 
although the Veteran reported that her head was bleeding after 
the accident.  There was no deformity or crepitus.  Pupils were 
equally reactive to light and accommodation.  Extraocular 
movements were intact.

July 2006 X-rays of the Veteran's cervical spine were normal, and 
a September 2006 MRI was unremarkable.

A December 2006 letter from a VA physician states that the 
Veteran suffered from neck pain.

A January 2010 VA examination report shows that the Veteran 
reported falling off a truck during service and hurting her neck.  
She complained of chronic neck pain that was "intermittent with 
remissions."  Upon physical examination, the examiner noted 
guarding and tenderness bilaterally.  There was no spasm, 
atrophy, pain with motion, or weakness.  A sensory examination 
was normal.  Flexion was to 40 degrees.  There was additional 
limitation and pain with repetitive motion.  X-rays showed mild 
degenerative disc disease at C6-7.  The examiner reviewed the 
claim file, including the STRs and July 2006 X-rays, and 
diagnosed degenerative disc disease of the cervical spine.  He 
opined that the Veteran's neck disability "is less likely as not 
(less than 50/50 probability)" caused by or a result of the May 
1993 incident.  He reasoned that there were no complaints of neck 
pain at the time of the accident or elsewhere in the STRs, and 
that the July 2006 X-rays were normal.  The examiner stated that 
"[t]he condition may be related to normal aging process and 
unrelated to any incident."

The Board has considered whether presumptive service connection 
for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in order 
for the presumption to operate, such disease must become manifest 
to a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the 
evidence of record fails to establish any clinical manifestations 
of cervical spine arthritis within the applicable time period, 
the criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.

With respect to service connection on a nonpresumptive basis, the 
Veteran's STRs are negative for any complaints or findings of a 
neck disability.  Notwithstanding the May 1993 incident where the 
Veteran fell off a truck, the claim file does not contain an 
accident report, a Line of Duty Investigation (LOD) report, or a 
physical profile with respect to the Veteran's neck.

In January 2010, 12 years after the Veteran's separation from the 
military, the Veteran was first diagnosed with degenerative disc 
disease.  With respect to negative evidence, the fact that there 
was no record of any complaint, let alone treatment, involving 
the Veteran's condition for many years weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints].  In this 
respect, it is significant that shortly after discharge the 
Veteran filed for service connection for her left foot (for which 
she has had service connection since 1999), right wrist, and 
chest pain but did not file for service connection for her neck 
until 6 years later.  Furthermore, there is no medical evidence 
or competent opinion of record which links the Veteran's neck 
disability to her period of active military service.  Rather, the 
VA examiner linked the Veteran's neck disability to her age. 

The Veteran has stated that her neck disability is linked to her 
period of active military service.  Lay statements are considered 
to be competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
when the determinative issues involve a question of medical 
causation, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, supra.  
The evidence does not show that the Veteran possesses medical 
expertise, nor is it contended otherwise.  Moreover, in the 
Board's opinion the neck disability at issue, which involves 
processes not outwardly observable, is not the type of condition 
susceptible of lay opinion.  Therefore, her opinion that her neck 
disability is linked to her period of active military service is 
not competent evidence.  

The preponderance of the evidence is against the service 
connection claim for a neck disability; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 1 
Vet. App. at 57-58.    

IV.  Bilateral Hearing Loss

The Veteran contends that she suffered hearing loss during 
service as a result of noise she was exposed to while working as 
a motor vehicle operator.  

For VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The audiogram from the November 1986 enlistment examination 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
0
0
0
0

Speech recognition scores were not shown. 

An April 1991 audiogram revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
10
10
LEFT
10
0
5
0
5

Speech recognition scores were not shown.  The examiner noted 
that the Veteran was not routinely exposed to hazardous noise.  
The Veteran was assigned an H1 hearing profile.

An April 1992 audiogram revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
5
LEFT
10
5
0
5
5

Speech recognition scores were not shown.  The examiner noted no 
significant threshold shift.  The Veteran was assigned an H1 
hearing profile.

An April 1995 audiogram revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
0
LEFT
5
5
10
0
5

Speech recognition scores were not shown.  The examiner noted no 
significant threshold shift.







A May 1998 audiogram revealed pure tone thresholds, in decibels, 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
10
10
LEFT
10
10
10
0
0

Speech recognition scores were not shown.  The examiner noted 
that the Veteran was routinely exposed to hazardous noise and 
used earplugs.
  
A July 2003 VA examination report shows that the Veteran reported 
a gradual hearing loss since 1988.  She indicated that she was 
exposed to acoustic trauma with the use of hearing protection 
during service as a motor vehicle operator.  She reported 
exposure to firearms, machine guns, mortars, missile launchers, 
helicopters, heavy artillery, demolitions, aircraft engines, 
machine shop, trucks, electrical generators, jack hammer, and 
power tools.  The Veteran stated that she was given an H2 profile 
at discharge and told "she had some [hearing] loss."  The 
examiner, noting that the service treatment records were not 
available, wrote "H2?" with respect to hearing profile.  The 
Veteran denied any hazardous noise exposure after discharge.  On 
the audiological evaluation, pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
30
LEFT
15
10
20
15
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 100 percent in the left.  The 
diagnosis was hearing within normal limits through 3000 Hz on the 
right with mild sensorineural hearing loss from 4000 to 8000 Hz, 
and hearing within normal limits on the left.  The examiner 
opined that the Veteran's military noise exposure "may have 
contributed to the slight hearing loss in the right ear."

A July 2006 VA treatment record shows that the Veteran denied any 
hearing loss.

A September 2006 VA audiology consultation indicates that the 
Veteran received a comprehensive hearing evaluation, to include 
speech recognition threshold, air/bone conduction thresholds, and 
word recognition.  However, there is no audiogram.  The 
assessment was normal hearing from 250 Hz to 8000 Hz in both 
ears.  The examiner noted that there had been "some 
improvement" since the July 2003 examination. 

A March 2010 VA examination report shows that the Veteran 
reported the same in-service noise exposure that she did in July 
2003.  She indicated that after service she worked in a school, a 
bakery, and worked as a letter carrier.  The examiner reviewed 
the service treatment records and stated that a hearing profile 
was not found.  She noted that normal hearing had been documented 
in May 1998.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
10
10
LEFT
20
20
15
10
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left.  The 
diagnosis was normal hearing bilaterally.  The examiner opined 
that there was no hearing loss as a result of military noise 
exposure.  She explained:  "The C-file and SMRs were reviewed 
and military test results from May 1998 revealed the presence of 
normal hearing bilaterally that had not changed significantly 
from enlistment.  There is also no hearing loss measured today."

The July 2003 and May 2010 audiological evaluations do not show a 
hearing loss disability for VA purposes, as none of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 40 
decibels or greater; and auditory thresholds for at least three 
of the frequencies are not 26 decibels or greater.  Speech 
recognition scores are not less than 94 percent.  None of the 
previous service audiological evaluations of record show hearing 
loss for VA purposes either.  

The Veteran complains of exposure to acoustic trauma in service 
and current problems hearing.  She claims she received an H2 
hearing profile upon discharge and was told at that time that she 
had some hearing loss.  Although there is no discharge 
examination in the claim file, the Veteran had her hearing 
evaluated six months prior to discharge.  There is no question 
that the Veteran was exposed to military noise.  However, a 
hearing loss disability as defined by VA regulations is not shown 
during service, immediately prior to discharge, in the VA 
treatment records, or on either the July 2003 or the May 2010 
audiograms.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran is competent to state that she has had trouble 
hearing since service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as a hearing loss diagnosis and her views are 
of no probative value.  And, even if her opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
numerous audiological test evaluations of record, none of which 
show a hearing loss disability for VA purposes.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a bilateral hearing loss disability; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.    

V.  Residuals of a Root Canal

The Veteran contends that she received a root canal in service 
and that as a result she has pain in her tooth when eating.

A claim for service connection is also considered a claim for VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 
(1993).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided for in 38 
C.F.R. 
§ 17.161.  See 38 C.F.R. §§ 3.381, 17.161.

Dental disabilities which may be awarded compensable disability 
ratings are now set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.  The record does not 
demonstrate that the Veteran has any of these dental 
disabilities.

To establish entitlement to service connection for a tooth, the 
veteran must have sustained a combat wound or other in-service 
trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to in- 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  38 
C.F.R. § 17.161(c).  

STRs establish that the Veteran received extensive dental care 
during her period of active duty, to include a root canal on 
tooth # 9.  STRs fail to show, nor does the Veteran contend, any 
dental trauma during service.  The fact that the Veteran had a 
root canal during service simply cannot constitute dental trauma.  
Mere dental treatment or cracking a tooth while eating is not 
sufficient to establish eligibility for treatment.  Similarly, 
broken bridgework due to injury is not dental trauma because it 
must be the injury of a natural tooth.  Furthermore, for the 
purposes of determining whether a veteran has treatment 
eligibility, the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  VAOPGCPREC 5-97.  As the Veteran does not 
allege any injury to her teeth outside of the normal course of 
in-service dental treatment, the Board finds the Veteran did not 
suffer dental trauma.  Thus, service connection may not be 
established for compensation purposes for missing or damaged 
teeth.  Accordingly, the Board finds that entitlement to VA 
compensation benefits for a dental disorder is not warranted as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381.  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 3.381(a), 17.161 (2010).

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat 
wound or other service trauma, or whether the Veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal at 
entry will be service connected if they were filled or extracted 
after 180 days or more of active service; (2) Teeth noted as 
filled at entry will be service connected if they were extracted 
or if the existing filling was replaced after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service 
connected; (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if extraction 
was required after 180 days or more of active service; (5) Teeth 
noted at entry as nonrestorable will not be service connected 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service.  38 C.F.R. § 3.381(d).  The following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be 
service connected only if they were extracted after 180 days or 
more of active service.  38 C.F.R. 
§ 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment.  The Veteran does not qualify for Class I 
eligibility for VA dental treatment because, as discussed above, 
there is no basis for establishing service connection for any 
dental disorder for compensation purposes (Class I eligibility).

The Veteran also fails to establish eligibility for Class II 
treatment, one-time dental treatment for Veterans having a 
noncompensable service-connected dental condition or disability 
in existence at the time of discharge.  Class II eligibility 
requires that, for Veterans discharged after September 31, 1981, 
an application for treatment must be made within 180 days after 
discharge from service.  The Veteran is ineligible for Class II 
treatment since she first applied for dental treatment in April 
2003, 12 years after her separation from service.

Nor is there any indication the Veteran is a prisoner of war 
(POW), precluding entitlement to Class II(b) and Class II(c) 
treatment.  See 38 C.F.R. § 17.161(d), (e).  Nor is there any 
suggestion that she is entitled to Class IIR retroactive 
eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no 
indication in the record that she has a dental condition that 
impairs or aggravates a service- connected condition (Class III 
eligibility); that she has disabilities rated as 100 percent 
disabling by schedular evaluation or due to individual 
unemployability (Class IV eligibility), or that she is a Chapter 
31 vocational rehabilitation trainee (Class V eligibility).  See 
38 C.F.R. § 17.161 (g), (h), (i).  Nor is she receiving or due to 
receive VA care and treatment under Chapter 17 (Class VI 
eligibility).  See 38 C.F.R. § 17.161(j).

The preponderance of the evidence is against the service 
connection claim for  residuals of a root canal; there is no 
doubt to be resolved; and service connection is not warranted.  
Gilbert, 1 Vet. App. at 57-58.    

VI.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by a veteran, as well 
as the entire history of a veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of a veteran's claim is to be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Where entitlement to 
compensation already has been established and an increased 
disability rating is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Different percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a March 2009 rating decision, the RO granted a temporary total 
evaluation for status post right akin osteotomy from December 6, 
2007 to April 30, 2008.  In a November 2009 rating decision, the 
RO granted service connection for tension type headaches, 
evaluating it as noncompensable, effective November 20, 2003.  
The Veteran has not filed a NOD with respect to these claims.  
These issues are not on appeal and will not be addressed.


VII.  Right Wrist Tendonitis

The Veteran's right wrist tendonitis is currently evaluated 
solely based upon the orthopedic manifestations of the 
disability, namely the limitation of motion of the wrist joint.

The RO has applied a hyphenated Diagnostic Code in this case.  In 
such cases, the first Code represents the underlying disease or 
injury, and is intended to specifically identify the disability 
entity.  The second Code represents the rating criteria which 
have actually been applied in a specific case.

The listed hyphenated Code in this case is 5214-5019.  The RO has 
improperly indicated that the underlying right wrist disability 
is best labeled under Code 5214, for ankylosis, which provides 
evaluation from 20 to 50 percent for wrist impairment, depending 
on the position of the immobile joint and whether the major or 
minor limb is involved.  There is no evidence of record 
indicating that the Veteran's right wrist joint is frozen or 
fused, or that her impairment is such that she has the functional 
equivalent of ankylosis.  Application of Code 5214 is 
inappropriate.  Accordingly, no evaluation in excess of 10 
percent may be assigned under Code 5214.

Limitation of motion of the wrist joint, in the absence of 
ankylosis, should instead be evaluated under Code 5215, which 
provides that a 10 percent evaluation is assigned for 
dorsiflexion of 15 degrees or less, or for palmar flexion to no 
farther than in line with the forearm.  These evaluations are 
assigned regardless of whether the involved extremity is the 
major, or dominant, limb, or the minor.  As is demonstrated in 
the medical evidence of record, however, the requirements for a 
compensable evaluation of the right wrist, based on limitation of 
motion, are not met.

The RO therefore applied the criteria for evaluation of arthritis 
under Code 5019.  Code 5019 is for bursitis, and was selected as 
most closely representing the diagnosed condition of tendonitis.  
Code 5019 directs that the disability be rated under the criteria 
set forth in Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.

In pertinent part, when there is some limitation of motion of the 
specific joint or joints involved that is noncompensable (0 
percent) under the appropriate diagnostic codes, Diagnostic Code 
5003 provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.

A July 2003 VA examination report states that the Veteran "still 
has symptoms at this time which she localizes from the dorsal 
aspect of the hand to the distal aspect of the dorsal forearm.  
Upon physical examination, there was dorsiflexion to 52 degrees, 
volar flexion to 64 degrees, ulnar deviation of 36 degrees, and 
radial deviation of 22 degrees.  There was pain upon palpation 
around the distal radioulnar joint.  Finkelstein's test was 
mildly positive.  Tinel's testing was negative.  No muscular 
atrophy was noted.   X-rays were normal.

A January 2004 VA examination shows that the Veteran reported no 
significant change in her symptoms since the July 2003 
examination.  Upon physical examination, there was dorsiflexion 
to 65 degrees, volar flexion to 70 degrees, ulnar deviation of 40 
degrees, and radial deviation to 24 degrees.  There was 
tenderness on palpation around the distal radioulnar joint and 
over the dorsal aspect of the carpus.  Tinel testing was 
negative.  No muscular atrophy was noted.  

A January 2005 VA fee basis examination shows that the Veteran 
reported wrist pain when writing or making slight movements.  The 
symptoms occurred constantly, but did not cause incapacitation.  
She denied wearing a brace.  The examiner noted that the 
functional impairment was difficulty in using her arm, writing, 
and concentrating on her work.  She had not lost any time from 
work.  The wrist appeared normal upon physical examination.  
Range of motion was normal, with dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees.  Range of motion was additionally 
limited by pain only following repetitive motion, and pain had a 
major functional impact.  X-rays were within normal limits.  The 
examiner determined that the effect of the disability on the 
Veteran's occupation was difficulty writing or lifting books as a 
substitute teacher; the effect on her daily activity was 
difficulty lifting objects at home, lifting kids, writing, and 
typing.  These activities caused pain and wrist irritation.

A May 2005 VA examination shows that the Veteran complained of 
pain that felt like a strain in the radial aspect of her wrist 
that was associated with weakness, stiffness, lack of endurance, 
giving way, and locking.  She denied any swelling, heat, redness, 
or instability.  She took Motrin for the pain.  The Veteran 
reported flare-ups once every two weeks, which lasted "for a 
couple of days."  Flare-ups were precipitated by typing, picking 
up things heavier than 15 pounds, and doing pushups.  They were 
alleviated by rest.  There was mild functional impairment during 
a flare-up.  The Veteran denied the use of assistive devices.  
She reported working as a letter carrier.  There was dorsiflexion 
to 70 degrees, palmar flexion to  80 degrees, ulnar deviation to 
45 degrees with pain at 30 degrees, and radial deviation to 20 
degrees.  Finkelstein testing was positive.  There was increased 
pain in the radial aspect of the wrist during motion against 
resistance.  X-rays were normal.  The examiner noted that there 
was evidence of joint function limitation by pain after 
repetitive use in mild degree with no evidence of muscle weakness 
or atrophy.

December 2005 VA treatment notes show that the Veteran reported 
occasional pain in her wrist.  The examiner found no evidence of 
acute injury.

May 2006 X-rays were normal.  In October 2006, the Veteran 
received physical therapy for her wrist.  The exercises included 
wrist flexion with elbow in full extension.

A January 2010 VA examination report shows that the Veteran 
reported pain with computer use, lifting grocery bags, and 
typing.  Physical therapy provided no relief.  The pain was 
intermittent with remissions.  She took pain medication and used 
a brace.  The Veteran also reported stiffness.  She was not 
employed.  The examiner noted tenderness upon physical 
examination.  Range of motion was dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees with 
pain at 30 degrees, and radial deviation to 20 degrees.  There 
was ankylosis, swelling, redness, or cysts.  Finkelstein testing 
was positive.  There was increased pain in the radial aspect of 
the wrist during motion against resistance.   The examiner noted 
objective evidence of pain only following repetitive motion.  X-
rays were normal.  The examiner noted that the Veteran's right 
wrist disability prevented her from playing sports, had a severe 
affect on exercise, and had a moderate effect on chores.

The medical evidence establishes that there was some slight 
limitation of motion in palmar flexion and ulnar deviation in 
July 2003 and January 2004.  X-rays do not show degenerative 
joint disease.  Later testing does not confirm the presence of 
limitation of motion.  Although doctors do all agree that there 
is some additional functional impairment imposed by pain, those 
manifestations are provided for within the 10 percent evaluation.  
The May 2005 examiner noted that the Veteran had mild functional 
impairment during flare ups.  Accordingly, an increased 
evaluation on this basis is not warranted.

The applicable rating criteria do not provide for any rating in 
excess of 10 percent for the wrist in the absence of ankylosis.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorder, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to this service-
connected disability, and marked interference with employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; an increased evaluation for right wrist 
tendonitis is not warranted.

VIII.  Low Back Strain

The RO originally granted service connection for a low back 
strain in September 2003, assigning a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295, effective April 18, 
2003.  A March 2006 rating decision increased the Veteran's 
rating for his low back disability to 20 percent, effective May 
28, 2005, under 38 C.F.R. § 4.71a, DC 5237.  

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  The law in effect at the time of the claim applies 
throughout the period on appeal.  None of the changes, however, 
includes a provision for retroactive application and, 
accordingly, they may not be applied prior to their effective 
dates.

The RO received the Veteran's increased rating claim in April 
2003, and subsequently the criteria for evaluating limitation of 
motion and lumbosacral strain of the lumbar spine changed on 
September 26, 2003.  38 C.F.R. § 4.71a (2002).

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, lumbosacral strain warrants a 10 percent evaluation if it 
is manifested by characteristic pain on motion.  With muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  A maximum 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the whole 
spine to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292, which governed limitation of 
motion of the lumbar spine.  Diagnostic Code 5292 provided for 
the assignment of a 10 percent rating for slight limitation of 
motion of the lumbar spine, a 20 percent disability evaluation 
for moderate limitation of motion of the lumbar spine, and a 40 
percent evaluation for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to the regulatory change, Diagnostic Code 5285 provided the 
criteria for rating residuals of a fractured vertebra.  This code 
does not apply because the evidence has never shown a fractured 
vertebra.  38 C.F.R. § 4.71a, DC 5285 (2002). Similarly, 
diagnostic codes pertaining to ankylosis are considered but are 
not applicable in this case because the Veteran did not have 
ankylosis of the lumbar spine segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  A 50 percent rating 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes does not apply, as there is no evidence 
of any bed rest prescribed by a physician during this time period 
and no diagnosis of intervertebral disc syndrome.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.



April 18, 2003 to May 27, 2005

A July 2003 VA examination report shows that the Veteran reported 
daily intermittent low back pain with no radicular symptoms.  She 
was unemployed and had returned to school.  Upon physical 
examination, the Veteran walked with a non-antalgic gait.  There 
was full range of motion of the lumbar spine with no complaints 
of discomfort.  Toe and heel walking were within normal limits.  
A neurological examination was normal.  Straight leg raising was 
negative bilaterally.  X-rays showed degenerative change. 

A January 2004 VA examination report shows that the Veteran 
reported no significant change in her symptoms.  She was still a 
student.  There was full range of motion of the lumbar spine with 
no complaints of discomfort.  There was no evidence of guarding 
or spasm.  Toe and heel walking were within normal limits.  A 
neurological examination was normal.  Straight leg raising was 
negative bilaterally.  X-rays showed no evidence of degenerative 
change, acute abnormality, or cortical irregularity.

Applying the criteria to the Veteran's low back disability, prior 
to the September 2003 regulatory change, a rating in excess of 10 
percent is not warranted for the service-connected low back 
disability.  The medical evidence of record shows that although 
the Veteran reported painful motion, there was full range of 
motion of the lumbar spine upon examination.  That is, the 
criteria for the assignment of a rating in excess of 10 percent 
are not met for the lumbosacral strain under either Diagnostic 
Code 5292 or 5295 because moderate limitation of motion of the 
lumbar spine is not demonstrated and chronic muscle spasms are 
not demonstrated.  Given that the Veteran's forward flexion was 
normal, and there was no reported effect on the activities of 
daily living, the Veteran's overall disability picture more 
nearly approximates that of slight limitation of motion, 
warranting no more than a 10 percent rating under the old 
criteria.

With respect to whether the criteria are met for a higher rating 
under the new rating formula, the medical records reflect that 
the 10 percent rating assigned for this time period is 
appropriate given the objective findings.  There was full range 
of motion, no spasms, and no reported effect on the activities of 
daily living.  Surgery was not recommended, the Veteran did not 
have incapacitating episodes of intervertebral disc syndrome, and 
frequent hospitalizations are not shown.

A higher disability evaluation is not warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. §§ 
4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating is not warranted 
from April 18, 2003 to May 27, 2005.

From May 28, 2005

A May 2005 VA examination report shows that the Veteran reported 
dullness in the lumbar area "without any radiation to the hips 
or to the legs with mild intensity."  She took Motrin for pain.  
The Veteran reported flare-ups every two weeks of 1-2 days' 
duration.  Lifting, bending, doing pushups, and prolonged driving 
precipitated the flare-ups, during which she had mild functional 
impairment.  She denied any neurological manifestations or the 
use of assistive devices.  She was able to walk 2-3 blocks 
without any pain.  She denied an unsteady gait; there was no 
history of falls.  The Veteran denied any limitation in her daily 
activities or her job as a letter carrier for the U.S. Postal 
Service (USPS).  The Veteran stated that "she uses a truck and 
she just walks inside of the building to deliver the mail."  
Upon physical examination, there was a normal gait.  There was 
minimal tenderness of the thoracolumbar spine with no scoliosis, 
kyphosis, or reversed lordosis.  Forward flexion was to 75 
degrees with pain starting at 50 degrees, extension to 30 degrees 
with pain starting at 20 degrees, bilateral lateral flexion to 30 
degrees with pain starting at 20 degrees, and bilateral lateral 
rotation to 30 degrees with pain starting at 20 degrees.  There 
was no evidence of muscle weakness, lack of endurance, or 
fatigability.  Neurological, motor, and strength examinations 
were normal.  X-rays showed "degenerative changes with a large 
anterior inferior osteophytes, deformity inferiorly and 
anteriorly at L3 maybe from a prior trauma, disc space narrowing 
at L3-4, probably degenerative changes."  Joint function was 
additionally limited by pain only following repetitive use.
 
VA treatment records establish that the Veteran was a patient in 
the chronic pain clinic.  In July 2006, she complained of 
constant low back pain that radiated into the buttocks.  She 
described the pain as sharp and rated it 8/10.  She denied bowel 
or bladder problems.  There was tenderness on palpation 
throughout her back.  There was "decreased flexion of back 
secondary to pain."  There was extension of the back with pain 
in the lower lumbar region.  Sitting straight leg raising 
elicited corresponding bilateral buttock pain.  An MRI showed an 
unusual appearance of a limbus vertebrae at L4, and degenerative 
disc desiccation at L3-4 with loss of disc height and Schmorl's 
node type endplate deformities, which the clinician noted  "may 
be the result of trauma in the remote past."  The clinician 
prescribed physical therapy and a TENS unit.  September 2006 
treatment notes indicate that these therapies were somewhat 
helpful, however, the pain was now radiating to her calves.  In 
November 2006, the Veteran underwent a median branch block.  In 
December 2006, she was diagnosed with axial mechanical back pain.  
(An October 2006 letter from the Veteran's treating physician at 
the VA summarizes these findings).

In October 2007, the Veteran underwent another median branch 
block.  In March 2008, she underwent a third median branch block 
and was diagnosed with facet arthropathy.  The back pain 
continued to radiate to her calves, but she denied numbness or 
tingling.  In April 2008, she reported that the pain radiated to 
her right calf and her left thigh.  In May 2008, the Veteran 
demonstrated decreased trunk range of motion.  A June 2008 MRI 
showed mild to moderate degenerative disc disease at L3-4 without 
significant stenosis.

A June 2009 VA examination report shows that the Veteran reported 
constant low back pain and a limited ability to bend, stoop, and 
lift.  Nothing in particular aggravated her back.  She reported 
that her back and knees limited her walking to 1-2 blocks.  She 
had some trouble doing laundry, but otherwise she was "fully 
functional" with activities of daily living.  The examiner noted 
that the Veteran described no radicular complaints, flare-ups, or 
incapacitating episodes.  Nor did she describe any stiffness, 
fatigue, spasms, weakness, or numbness.  The Veteran reportedly 
had taken a disability retirement from the USPS in July 2006 due 
to depression.  Upon physical examination, the Veteran's gait was 
steady.  Motor function was normal, straight leg raising was 
negative bilaterally, the hips were nontender to passive range of 
motion, and sensation was intact throughout.  There was slight 
flattening of the normal lumbar lordosis but there was no 
tenderness to palpation or spasms.  Flexion was to 70 degrees and 
extension was to 30 degrees; lateral bending and rotation were 30 
degrees bilaterally.  There was no pain, fatigue, weakness, or 
incoordination with repetitive motion.  She was able to heel toe 
walk without any difficulty.  The examiner opined that "this 
veteran's pain complaints are significantly out of proportion to 
the physical examination and x-ray and MRI evaluation of the 
lumbar spine" and that "there may be a significant amount of 
functional overlay associated with this."

A January 2010 examination report shows that the Veteran 
complained of daily back pain that radiated to her legs, which 
she described as sharp.  She also complained of stiffness and 
spasms.  She was able to walk less than one mile and used a 
walker for assistance.  The Veteran stated that she had quit 
working for the USPS in July 2006 due to her low back condition.  
Upon physical examination, the Veteran's gait was steady.  There 
was guarding and tenderness bilaterally.  Motor, sensory, and 
reflex examinations were normal.  There was no ankylosis, 
kyphosis, or lordosis.  Flexion was to 80 degrees and extension 
was to 20 degrees; lateral flexion and rotation was to 10 degrees 
bilaterally.  There was objective evidence of pain only following 
repetitive motion.  The examiner wrote:  "I consider the range 
of motion is limited due the veteran was not cooperative 
following instructions and she limited her motion on purpose to 
avoid pain.  I cannot assess if she has a normal range of motion 
but I consider she has better range of motion that the 
presented."  X-rays and an MRI showed mild degenerative disc 
disease at L3-4 without significant stenosis.  The examiner noted 
that the Veteran's back disability prevents sports, severely 
affects exercise, and moderately affects chores.

Objective neurologic deficits affecting the lower extremities has 
not been shown during this time period.

To receive a rating higher than 20 percent for her low back 
disability, the medical evidence must show that there is forward 
flexion of the thoracolumbar spine 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, unfavorable 
ankylosis of the entire thoracolumbar spine, or incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  
There is no competent or credible medical evidence indicating 
that the Veteran's forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less.  Likewise, there is no medical 
evidence indicating that any part of the Veteran's spine 
manifests favorable or unfavorable ankylosis.  Additionally, 
there is no evidence of record, nor does the Veteran claim, that 
she has been prescribed bed rest by a physician due to her low 
back disability.  Accordingly the evidence does not establish 
that a higher evaluation under 38 C.F.R. § 4.71a, DC 5237 is 
warranted.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating from May 28, 
2005 is not warranted.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected low back disability, as indicated 
in the above discussions.  See DeLuca, supra.  The Veteran's 
complaints of pain, and the examiners' observations of pain and 
painful motion, were considered in the level of impairment and 
loss of function attributed to her disability.

With respect to whether the criteria are met for higher ratings, 
there is no doubt that the Veteran has back pain; however, the 
medical records reflect that the 10 and 20 percent ratings 
currently assigned are appropriate given the objective findings 
and the examiners' opinions of record regarding the degree of 
functional limitation.  The Veteran's back disability does not 
stop her from functioning satisfactorily in her day to day 
activities.  Surgery has not been recommended, the Veteran does 
not have incapacitating episodes of intervertebral disc syndrome, 
and frequent hospitalizations are not shown.  While the Veteran 
stated in January 2010 that she had quit working because of her 
low back disability, this statement is insufficient, in and of 
itself, to establish marked interference with employment.  
Moreover, it would be inappropriate to consider an extraschedular 
evaluation for the back disability given the Veteran's January 
2009 statement that she had quit working because of her 
depression.  Accordingly, the Board finds that the evidence does 
not present such an exceptional disability picture that the 
available schedular evaluations for the service-connected back 
disability are inadequate.
 
IX.  Chronic Yeast Infections

The Veteran's chronic yeast infections are rated under the 
General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs (diagnostic codes 7610 through 7615), 
specifically 38 C.F.R. § 4.116, Diagnostic Codes 7699-7610 for 
disease or injury of the vulva.  A 10 percent evaluation is 
warranted for symptoms that require continuous treatment.  A 30 
percent rating is assigned for symptoms not controlled by 
continuous treatment.

A July 2003 VA examination report shows that the Veteran 
reportedly had occasional yeast infections during service for 
which she was given Vagisil.  The examiner noted that there was 
no current evidence of a yeast infection.  However, a vaginal 
smear contained trichomonas vaginalis.  The examiner determined 
that "it is entire[ly] possible she has an occasional yeast 
infection."  She noted that Vagisil was not the treatment of 
choice, and gave the Veteran "other medication" to use in the 
future.

A January 2004 VA examination report shows that the Veteran 
reportedly had a yeast infection "all the time" for which she 
used Monistat and Terazol.  She had also taken Diflucan.  The 
infection would clear for 1-2 weeks and would then return.  The 
examiner noted that "some women just have repeated problems with 
the yeast."  The examiner prescribed daily Nystatin tablets and 
recommended the Veteran be checked after 60 days.

A May 2005 VA examination report shows that the Veteran 
reportedly had been treated "with everything known to man" and 
still had occasional yeast infections.  The examiner noted that 
he had treated the Veteran in the clinic with Terconazole, and 
that she did not have an infection when he last saw her.  He 
refilled the Terconazole.  The examiner again stated that 
recurrent yeast infections was not an unusual problem among 
women.  He wrote:  "I cannot say that she has any problem.  She 
says she does; it is quite difficult to prove the point, and most 
of what we do is just treat her symptoms."

A June 2006 VA treatment record shows that the Veteran complained 
of  recurrent yeast infections.  A vaginal smear contained no 
sign of infection.  Triamcinalone was prescribed for itching.  A 
July 2006 VA treatment record shows that the Veteran had reacted 
to Triamcinalone.  The clinician prescribed hydrocortisone cream 
instead. 

An October 2006 VA treatment record shows that the Veteran 
complained of painful urination and a malodorous vaginal 
discharge.  The clinician prescribed bacterial vaginosis based on 
a vaginal smear.

A September 2008 VA treatment record notes that the Veteran got 
recurrent yeast infections.  The clinician prescribed Diflucan 
and Triamcinalone sparingly for the itching.

A January 2010 VA examination report shows that the examiner 
found that nothing had changed from the May 2005 examination 
report.  He noted an April 2004 VA treatment note diagnosed 
bacterial vaginosis and vaginal moniliasis treated with Flagyl 
and Diflucan.  He opined "she may well be one of those many 
women who constantly complain of vaginal vulvar itching that has 
been diagnosed as a 'yeast infection" either by a smear 
examination or by a clinical impression on repeated occasions."  
He determined that the Veteran fit the profile of repeated 
outbreaks of "yeast infections." 

The record shows that the Veteran has a chronic history of yeast 
infections that require continuous treatment and rotation through 
multiple medications in attempts to relieve the symptoms.  These 
medical findings more closely approximate the criteria for a 10 
percent rating for chronic yeast infections under 38 C.F.R. § 
4.116, DC 7611, but no higher.  There is no indication that once 
treatment is started her symptoms are not controlled.  On 
vaginal examination in January 2004 and May 2005, there was no 
sign of a yeast infection.  Thus, the next higher 30 percent 
evaluation under Diagnostic Code 7610 is not warranted.

The impairment associated with the chronic yeast infections and 
vaginitis is adequately considered by the diagnostic code 
applied.  The medical evidence shows symptoms that require 
continuous treatment.  Diagnostic Code 7611 specifically 
addresses this type of impairment.  A rating in excess of that 
assigned is provided for certain manifestations of the service-
connected disorder but the medical evidence reflects that those 
manifestations are not present in this case.   Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required hospitalization due to the service-connected disability, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required.


ORDER

Service connection for a neck disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a root canal, to include for 
the purpose of obtaining VA outpatient dental treatment on a one-
time completion basis, is denied.

Entitlement to an initial evaluation for right wrist tendonitis 
in excess of 10 percent is denied.

Entitlement to an initial evaluation for a low back disability in 
excess of 10 percent, from April 18, 2003 to May 27, 2005, is 
denied.

Entitlement to an initial evaluation for a low back disability in 
excess of 20 percent, from May 28, 2005, is denied.

Entitlement to an initial evaluation for chronic yeast infections 
in excess of 10 percent is denied.


REMAND
	
Left Foot Disability

The RO originally granted service connection for left foot 
calluses in September 1999, assigning a noncompensable rating 
under 38 C.F.R. § 4.118, DC 7819.  This code provides that benign 
skin neoplasms are to be rated as disfigurement of the head, 
face, or neck; scars; or impairment of function.  In September 
2003, the RO recharacterized the claim as left foot calluses with 
tinea pedis and plantar warts and increased the Veteran's rating 
to 10 percent, effective April 18, 2003, under 38 C.F.R. § 4.71a, 
DC 5284.  

A July 2003 VA examination report shows that the Veteran reported 
burning with walking and occasional itching.  Upon physical 
examination, there was mild scaling on the left heel with no 
erythema or tenderness.  There were three 1 cm thickened 
yellowish plaques on the left sole at the ball of the foot.  The 
diagnosis was tinea pedis and plantar warts.

In correspondence dated November 2003, the Veteran stated that 
the calluses on her left foot made it hard to walk.

A December 2005 VA treatment note shows that the Veteran 
complained of pain on the left sole of her foot and her left big 
toe.  She also reported a fungal toenail infection.  A physical 
examination was positive for tinea pedis and onychomycosis.    
The clinician diagnosed tinea pedis and onychomycosis and 
prescribed Lamisil for 6-12 weeks.

In June 2006, the Veteran reported cracking of the skin on her 
heel "and the like."  A physical examination disclosed a 
hyperkeratotic lesion of the sub left third metatarsal head, no 
open lesions, no signs of infection, xerosis of the heel, and 
"plantar."  The diagnoses included athlete's foot, xerosis of 
the heel, and calluses "with prominent met heads foot pain."  
The clinician debrided all toenails and  calluses.

In July 2006, the Veteran was treated for bilateral foot pain.  
There was a callus over the left third metatarsal head.  No 
lesions, ulcers, or gross abnormalities were noted.  Custom 
orthotics were ordered.

An August 2006 foot examination was similar to the June 2006 
examination, except the Veteran also complained of toenail 
fungus.  The clinician debrided all toenails and calluses and 
prescribed topical Lamisil.

The Veteran was treated for foot pain again in September 2006.  
There was a callus over the left third metatarsal head.  No 
lesions, ulcers, or gross abnormalities were noted.  New custom 
orthotics were issued.

The Veteran submitted to a VA examination in January 2008 for the 
purpose of establishing service connection for left foot 
hammertoes.  During the examination, the Veteran reported that 
her plantar warts lesions had almost resolved and that her callus 
was much better.  The examiner noted tenderness over the great 
and second toe, and limited range of motion of the second toe, 
due to an April 2007 left akin osteotomy.  The examiner diagnosed 
left foot status surgical correction of hammertoes.  He opined 
that this condition caused a mild functional impairment.  The 
examiner further determined that the April 2007 left foot surgery 
"is not caused by the service connected disabilities of calluses 
with tinea pedis and plantar warts." He explained that plantar 
wars, tinea pedis, and calluses cannot contribute to the 
progression of hammertoes deformities or arthritis.  
 
Diagnostic Code 7804 most nearly approximates the Veteran's 
plantar warts and calluses.  That code provides that a 10 percent 
rating is warranted for a scar that is superficial and painful on 
examination.  VA treatment records dated December 2005 and July 
2006 show that the Veteran did report pain in the areas of the 
feet where plantar warts and calluses were located.  However, the 
Veteran's plantar warts and calluses are not deep, do not cause 
limitation of motion, and do not disfigure her head, face, or 
neck.  See 38 C.F.R. §§ 7800 to 7805.  Indeed, the Veteran 
admitted during the January 2008 VA examination that her plantar 
warts and calluses had improved. 

However, the medical evidence of record is insufficient to rate 
the Veteran's tinea pedis.  Tinea pedis is more analogous to 
dermatitis.  Under DC 7806, disorders of the skin will be rated 
as follows: More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
will result in a 60 percent evaluation.  20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period will result in a 30 percent evaluation.  At least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period will result in a 10 percent evaluation.  38 C.F.R. 
§ 4.118, DC 7813-7806.

The record contains no evidence with respect to the amount of 
surface area that is affected by the tinea pedis.  Furthermore, 
the Veteran has also been diagnosed with onychomycosis.  The 
record does not contain an opinion as to whether this current 
disability is related to the service-connected tinea pedis.  For 
these reasons, it appears that the evidence may not accurately 
reflect the current severity of the service-connected left foot 
disability.  Therefore, this claim must be remanded for a new 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

TDIU

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 
447 (2009) has been considered.  The Veteran does not meet the 
schedular criteria for a TDIU, as none of her service-connected 
disabilities are rated 40 percent.  See 38 C.F.R. 
§ 4.16(a).  She is currently service-connected for low back 
strain; right wrist tendonitis; left foot calluses with tinea 
pedis and plantar warts; tinnitus; chronic yeast infections; 
hammer toes plantar surface of right foot, status post right akin 
osteotomy; and tension type headaches.  She has also been 
diagnosed with the following nonservice-connected disabilities: 
fibromyalgia; hypersomnia with sleep apnea; bilateral knee pain; 
neck pain; GERD; and pain in joints involving the ankle, foot, 
and hand.  See December 2006 Letter.  The Veteran reported on 
examination in January 2009 and January 2010 that she was no 
longer able to work full-time as a letter carrier because of her 
low back disability and depression.  These statements do not 
provide sufficient detail to assess the Veteran's employability 
status and there is no medical opinion of record specifically 
addressing the Veteran's employability status with respect to her 
service-connected disabilities only.  

For example, a June 2009 VA neuropsychiatric examination report 
states that "[p]rior to her injury at the post office, [her low 
back disability] was reported to be a relatively mild 
condition."  The examiner wrote "I can see no psychiatric 
reasons why with treatment support [] perhaps, the veteran might 
be able to work at least on a part time basis in sedentary 
employment."  The June 2009 VA joints examination report states 
that the Veteran related being disability retired from the USPS 
due to service-connected depression.  A January 2009 VA PTSD 
examination report states that the Veteran related "numerous 
problems on the job, which ultimately led her to retire 
prematurely.  She reports that she had become extremely 
depressed, had frequent episodes of anxiety, and difficulty in 
focusing."  A July 24, 2008 letter from the Veteran's VA 
treating physician contains the following statement:  "[The 
Veteran] has chronic knee pain, chronic back pain and 
fibromyalgia.  These conditions are permanent and prevent her 
from being able to work in any capacity due to chronic pain and 
fatigue.  She has been disabled since 1986."  An August 2008 
memorandum written by a VA rehabilitation counselor contains the 
following statement:  "It is unreasonable to think that [the 
Veteran] can obtain and maintain employment with the severity of 
her physical disabilities, and her mental health condition."

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA skin 
examination to assess the severity of the 
Veteran's service-connected left foot 
disability, specifically any plantar 
warts, calluses, and tinea pedis.  The 
claim folder must be reviewed in 
conjunction with the examination.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination.  The examiner is asked to 
distinguish skin symptomatology which is 
attributable to the Veteran's service-
connected left foot disability and that 
which is attributable to any other skin 
disorder, to include bilateral 
onychomycosis.  If such a determination is 
not possible, that finding should be 
noted.  The examiner is asked to comment 
on the number and location of skin 
lesions.  The shape, color, and extent, 
for each of the service-connected lesions 
should also be noted, as well as the 
degree of disfigurement.  The examiner 
should also indicate whether any 
exudation, itching, or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part, if any.  The percent of the 
entire body affected by the Veteran's 
tinea pedis, the percent of exposed areas 
affected by the Veteran's tinea pedis, and 
the frequency of use of systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during the past 
12-month period should also be noted.

2.	Schedule the Veteran for a VA examination 
to determine whether the Veteran is able 
to secure or follow a substantially 
gainful occupation as a result of her 
service-connected disabilities.

3.	Any additional development deemed 
necessary should be accomplished.  If any 
of the benefits sought remain denied, 
issue the Veteran and her representative a 
supplemental statement of the case and 
allow for a reasonable response period.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


